DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/20, 8/6/20, 12/21/20, 5/27/21 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huang [US 2004/0190192] in view of Phelan [US 2014/0269240].
As to claim 1, Huang discloses a portable solid-state drive (SSD) module [see figure 2] comprising: a case [1] having a window [5]; a hard drive arranged in the case [on HD bracket 4, figure 2]; a light-emitting device (LED) module arranged in the case to indicate an operation of the SSD through the window [61]; and a main bracket arranged in the case to support the LED module [6]. 
Huang fails to explicitly disclose wherein the hard drive is an SSD. 
Phelan teaches hard drives and SSD hard drives are interchangeable for hard drive enclosures [see paragraph 15].

As to claim 2, Huang discloses the SSD module of claim 1, wherein the case has an open front surface configured such that the main bracket may enter the case by traveling in a first direction, the case further comprising an open rear surface positioned opposite to the open front surface in the first direction [see figure 2, front and back are the front right and back left in the figures].
As to claim 3, Huang discloses the SSD module of claim 2, wherein the case further comprises: an upper surface having the window [one of the sides 5]; a lower surface arranged under the upper surface [12]; and side surfaces connected between the upper surface and the lower surface [junction of 5 and 12, figure 2].
As to claim 4, Huang discloses the SSD module of claim 3, wherein the case has a structure where the upper surface and the lower surface are integrally formed with the side surfaces [see 1, figure 2].
As to claim 5, Huang fairly teaches wherein the upper surface and the lower surface each have a width longer than a height of the side surfaces [see figures 1, 2]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as such, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case one would have been motivated based on the orientation of the SSD when inserted into the module.
As to claim 6, Huang discloses the SSD module of claim 1, wherein the main bracket is configured to upwardly support the LED module [see 61, figure 2].
As to claim 38, Huang discloses the SSD module of claim 1, further comprising a front bracket arranged in the case to support connectors electrically connected between the SSD and the LED module [see 6, figure 2].

Allowable Subject Matter
Claims 7-16 and 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not disclosed or taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zadesky [‘351], Degner [‘576], Waters [‘773], Morrison [‘927], Chew [‘619], and Fussell [‘869] all teach alternative hard drive enclosures and configurations but fail to teach the specified elements and limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875